Citation Nr: 0206107	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a neck and back injury.

2.  Entitlement to service connection for subarachnoid 
hemorrhages and an epilepsy disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for subarachnoid hemorrhage and epilepsy, and found that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim for service connection for 
residuals of a neck and back injury.

The veteran failed to appear for a videoconference in 
December 2001 at the RO.  He did not request a postponement, 
or show good cause for his failure to appear, or request a 
new hearing.  Pursuant to the applicable regulation, the 
appeal will be processed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2001).  The 
representative has filed a written presentation on behalf of 
the veteran.  


FINDINGS OF FACT

1.  Service connection for residuals of a neck and back 
injury was denied by the RO in a rating decision in December 
1950.

2.  Evidence submitted since the December 1950 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Service medical records are negative for findings of 
subarachnoid hemorrhages and an epilepsy disorder.

4.  Subarachnoid hemorrhages and epilepsy are not related to 
disease or injury during service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The December 1950 rating decision denying entitlement to 
service connection for residuals of a neck and back injury is 
final. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

2.  Evidence received since the December 1950 rating decision 
denying entitlement to service connection for residuals of a 
neck and back injury is not new and material, and the 
appellant's claim is not reopened. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2001) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).

3.  Subarachnoid hemorrhages and an epilepsy disability were 
not incurred in or aggravated by active service or 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.310(a) (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claims.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

This new law specifically provides that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).  The final regulations 
implementing the VCAA likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These new 
regulations do not apply to this claim, which was filed 
before August 29, 2001.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claims under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claims have been associated with the 
claims file. 

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of these claims without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at this time is appropriate.

New and material evidence to reopen a claim criteria.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the RO, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991).  The Board 
does not have jurisdiction to consider a claim which has been 
previously denied in a final decision unless new and material 
evidence has, in fact, been presented.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit stated that 38 C.F.R. § 3.156(a) emphasized the 
importance of a complete evidentiary record for the 
evaluation of the veteran's claim rather than the effect of 
the new evidence on the outcome.  Hodge at 1363.  Moreover, 
the Hodge opinion stressed that under the regulation, new 
evidence that was not likely to convince the Board to alter a 
previous decision might still be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  The Federal Circuit specifically 
stated that any interpretative doubt must be resolved in the 
veteran's favor.  Id.

Service connection criteria.  A veteran seeking disability 
benefits must establish: (1) status as a veteran; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of the 
disability; and (5) the effective date of the disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2001).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background.  In the September 2000 rating decision, service 
connection was denied for subarachnoid hemorrhage and 
epilepsy.  The RO found that the evidence of record showed no 
evidence of treatment for subarachnoid hemorrhages or 
epilepsy in service or within a reasonable period following 
the veteran's discharge from service.  In addition, the RO 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for residuals of a 
neck and back injury.  The veteran appealed the denial to the 
Board.

The Board notes that the service medical records are entirely 
silent regarding any treatment or diagnoses of subarachnoid 
hemorrhage, and epilepsy, or complaints of a neck or back 
injury.

In March 1950, the veteran was admitted to the VA Medical 
Center and treated for 
a subarachnoid hemorrhage from possible rupture of an 
aneurysm or an angioma.

The veteran filed a claim for a nonservice pension due to his 
subarachnoid hemorrhage in March 1950.

This was followed in May 1950 by a claim for service 
connection for residuals of a neck and back injury.  

By rating action in December 1950, service connection for 
residuals of a neck and back injury was denied.  The veteran 
was notified that month by letter but did not disagree with 
this rating.  As such, it became final.

Likewise nonservice pension benefits, based on subarachnoid 
hemorrhage, and epilepsy was also denied.  

The veteran continued to suffer from spontaneous subarachnoid 
hemorrhages.  In August 1951 a VAMC discharge report noted 
the veteran was treated for his 3rd spontaneous subarachnoid 
hemorrhage. The physician noted that the short term prognosis 
was extremely poor and any type of work was bound to cause 
another attack.

Subsequently, a nonservice pension based on subarachnoid 
hemorrhages was granted by rating action in September 1951.  
This was revoked, in April 1958, as the veteran's condition 
had stabilized and he was actually employed.

In a December 1988 VAMC discharge report, it is noted that 
the veteran suffered his first epileptic seizure.  He was 
treated and diagnosed with new onset epilepsy.

The veteran subsequently retired in January 1989 at age 65, 
and was granted a Social Security Administration retirement 
pension.  

His nonservice connected pension was reinstated by rating 
action in April 1989.  Eligibility has since been denied as 
his income has exceeded the maximum allowed, and he no longer 
qualifies for VA pension benefits.

In March 1999, the veteran submitted a claim for service 
connection based on the history of the same trouble in the VA 
medical records.   

A deferred rating action in April 2000 noted that in the past 
the veteran had been informed that service connection for 
subarachnoid hemorrhage was denied.  However further research 
revealed that this was for nonservice pension benefits.  The 
issue of service connection for subarachnoid hemorrhages had 
not previously been addressed by the RO.  As such, it was 
considered as a new issue.  In addition, the RO considered it 
to be a claim to reopen the previously denied claim for 
service connection for a neck and back injury.

By rating action in September 2000, the RO denied service 
connection for subarachnoid hemorrhages and an epilepsy 
disorder, and to reopen the claim for residuals of a neck and 
back injury.

On file are VA medical treatment records which cover an 
extended post service period from 1950 to the present time.  
The evidence on file reflects that the veteran underwent 
additional VA medical treatment and examinations, but that 
this additional evidence presented cumulative and redundant 
evidence.  There were no pertinent findings regarding his 
subarachnoid hemorrhage, epilepsy, or residuals of any neck 
or back injury.

A videoconference was scheduled in December 2001 however the 
veteran failed to attend and the claims were forwarded to the 
Board.

Analysis.  

New and material evidence to reopen a claim.  The evidence 
received subsequent to the December 1950 rating action 
regarding the veteran's residuals of a neck and back injury 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to determine whether new and material evidence has 
been presented on either of these issues, the Board looks to 
the last final disallowance of the claim.

The only evidence received subsequent to the December 1950 
rating action are duplicate copies of service medical 
records, VA outpatient and hospital treatment records, and 
approximately 50 years of new medical treatment records.  The 
relevant records are neither new nor material, and were 
previously of record when the claim was adjudicated. The post 
December 1950 treatment and hospital records are for 
treatment and hospitalization the veteran received for 
various disorders, including some back and neck complaints 
which indicate post service onset.  These treatment records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  Records regarding 
the neck and back treatment are duplicative, and are 
unrelated to service or treatment therein, and provide no 
nexus of any neck or back condition to disease or injury in 
service.  Therefore, the additional VA outpatient and 
hospital treatment record is not new and material.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1950 rating action for the 
veteran's residuals of a neck and back injury is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for residuals of a neck and back injury. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

Service connection.  A review of his service medical records 
does not indicate any subarachnoid hemorrhage, or epilepsy 
disorder in service.  The veteran claims that he had 
tonsillitis in service.  This in his opinion was the 
beginning of his subarachnoid hemorrhage, and epilepsy 
disorders.  

What caused the veteran's subarachnoid hemorrhage and 
epilepsy disorders is a medical question which requires 
evidence from a competent medical professional.  As a lay 
witness, the veteran does not have the training or experience 
to connect subarachnoid hemorrhage and epilepsy disorders to 
tonsillitis in service.  His statements are not probative 
evidence.  Generally, lay persons are not competent to offer 
evidence that requires medical knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Here, the record does not contain any competent medical 
evidence or medical opinion, which would provide a nexus or 
link between the veteran's history of subarachnoid 
hemorrhages and epilepsy disorder, and tonsillitis, or any 
other disease or injury in service.  

In summary, the evidence in support of a finding that the 
veteran's subarachnoid hemorrhages and epilepsy disorder was 
caused or aggravated by his period of service is speculative 
or not supported by reasoned opinion.  Thus, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's subarachnoid hemorrhages and epilepsy 
disorder is related to service. See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

The petition to reopen the veteran's claim for service 
connection for residuals of a neck and back injury is denied.  

Service connection for subarachnoid hemorrhages and an 
epilepsy disorder is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

